Ethridge, J.,
delivered the opinion of the court.
The appellee was the owner of a house and lot in the city of Hattiesburg, Miss., located at 802 West Pine street, and which was leased to the appellant in the year 1917 verbally for a term of five years, and the appellant paid for the first year by notes, which were taken up and paid as they matured. In the latter part of .1917 the appellant wrote the appellee, stating:
*864“As the time nears for the termination of the lease, I thought it was not amiss to write you with a view of renewal of lease as we are very reluctant to move and in fact are fearful cannot he so well situated elsewhere; if you do not intend using the house yourself, please give me the refusal of renting and I would he glad to hear from you just what are your intentions and what I may expect. I expect you know the conditions pertaining, with the camp and just how unstable it is, with indications that this division will .move out in a month or two and no one can predict the next move. So it is useless to expatiate. I have tried to be a good tenant and paid regularly. Can you not see your way clear to keep me?
The appellee replied to this letter stating that he desired the house himself. On the 10th of January appellant wrote another letter to the appellee acknowledging receipt of letter from the appellee and that the appellee would want the house one month hence, and stating that he had searched the city for a suitable house to move into, but that the city was crowded with army men, and pleading with the appellee to extend his time until April 10th, and that he would be willing to pay fifty dollars per month for the two additional months. The appellee wrote the appellant on January 11th stating that he was «somewhat disappointed not to get the house, as it breaks up his plans, but that, on the other hand, he did not want to be unreasonable, and if the appellant would send a check for one hundred and twenty dollars he would let him keep the house until April 10th. On January 1.7th appellant wrote appellee inclosing the check as requested, which check would extend the lease until April 10th. On March 22d appellant wrote appellee another letter desiring to obtain the place after April 10th, and suggesting that maybe the appellee would lease the place *865for another year. Replying to this letter, appellee said:
“I beg’ to advise yon that the rental on this place will he sixty dollars per month. If interested will consider leasing this property at the same figure from first of next month for one year.”
On the 28th of May appellant wrote appellee acknowledging receipt of a letter from appellee, in which letter he stated:
“If it is a question with you of securing a yearly rental tenant in place of monthly with thirty days notice, I desire to remain and am perfectly willing to enter into a yearly lease at sixty dollars per month. I take it that in view of the fact that no disagreement has occurred in our transaction and I have uniformly paid my rent in advance and your home has been conserved, and is in better condition now than when I entered it, you can have no objection to continuing me as tenant; followed by the full consent of Mr. Armi-stead, I hope you can see your way clear to .close with me,” etc.
Appellee wrote appellant May 31, 1918, saying:
“I beg to advise that I have promised the house to Mr. Armistead and I expect you to turn same over to him. I have been giving you the use of the house only as an accommodation, and it was distinctly understood you were to surrender same when I made demand for it. I am writing Mr. Armistead that I have asked you to surrender same, and I will be glad to have you advise me promptly just when you will do so.' The only concession I will make is that, if you cannot get out before then, I will let you have the house from June 10th to July 10th, but this is positively the limit. If you desire to stay until that time let me have your check for sixty dollars to cover the month.”
On July 1918, appellee wrote appellant:
“I herewith1 return your check for sixty dollars offered in payment , of rent of house at 802 West Pine street. I have advised you that you could not continue *866the use of my house and advised you that I would give you until July 10, 1918, to vacate. You are now ordered to vacate premises at once. I shall instruct my attorneys to institute ouster proceedings against you. Trusting you will not force me to resort to legal proceedings. Yours truly (Copy to Hanna & Foote, for their information.) ”
On July 18, 1918, appellee wrote appellant:
“If you will return the check for sixty dollars I will allow you the use of my house until August 10, 1918. I will expect you to vacate on or before that date.”
The appellant returned the check as requested with' the following letter:
“I am returning your check for house rent until August 10, 1918. This will in no ways be construed as waiving any claims- I have against a yearly rental, however. I have made a proposition to Mr. Armistead which I have reason to believe he will accept and be agreeable to all concerned.”
Proceedings were instituted under section 2885, Code of 1906, section 2383, Hemingway’s Code, by the appel-lee to get possession of the premises. Trial was had before a special court provided for in chapter on Landlord and Tenant, and possession was awarded to the appellee, and an appeal was taken by the appellant to the circuit court. In the circuit court there was a trial de novo, and judgment was rendered for six hundred and fifteen dollars, being double rent provided for in section 2883, Code of 1906, section 2381, Hemingway’s Code, which reads as follows:
“Tenant Holding After Notice Liable for Double Eent. — When a tenant, being lawfully notified by his landlord, shall fail or refuse to quit the demised premises and deliver up the same as required by the notice, or when a tenant shall give notice of his intention to quit the premises at a time specified, and shall not deliver up the premises at the time appointed, he shall, in either case, thenceforward pay to the landlord double *867the rent which he should otherwise have paid, to be levied, sued for, and recovered as the single rent, before the giving or notice could be; and double rent shall continue to be paid during all the time the tenant shall so continue in possession.”
From which judgment the case is appealed here.
The appeal from the justice court to the circuit court was taken under a bond for five hundred dollars with the United States Fidelity & Guaranty Company as surety, and the judgment against the surety' on the appeal bond was limited by the circuit court to five hundred dollars, but the judgment against the appellant was for six hundred and fifteen dollars.
The contention is made here that the circuit court had no jurisdiction, on this appeal, to render a judgment for rent at all because the affidavit in the court below did not allege rent due and in arrears; and, second, that if it had jurisdiction to render any judgment, it could not render judgment in excess of two hundred dollars, because it is claimed the court below could not render judgment in excess of two hundred dollars. It is further insisted that the court could not on Ibis record and in this proceeding, render judgment for double rent.
It is settled in the case of Paxton v. Oliver, 70 Miss. 570, 12 So. 799, that on an appeal from a proceeding under the chapter and section above referred to the circuit court could render a judgment for the rent up to the trial in the circuit court, and that the plaintiff was entitled in the circuit court to give evidence of the rent due at the time of the trial. In he case of Simpson v. Boykin, 79 So. 852, we held that the court provided for in the sections under which this suit was instituted was a special court created under the power conferred under section 172 of the Constitution, and was not limited by the provisions defining the jurisdiction of a justice of the peace as such in sectiqn 171 of the Constitution. While in that case there was no claim for *868money, it was claimed that the value of the lease exceeded the justice’s jurisdiction. It will he noted from the statutes above cited that the jurisdiction' of the justice of the peace under this proceeding is coextensive with the county, and that the appeal and proceedings under appeal are as in cases of unlawful entry and detainer. We think therefore that the court had jurisdiction to render the judgment which it rendered in this case. On the question as to whether the court was authorized to give judgment for double rent, we think, from a careful reading of section 2883, Code of 1906, section 2381, Hemingway’s Code, that where the tenant is notified to quit the premises and fails to do so at the expiration of his lease, double rent follows and is to be sued for and recovered in the same way as single rent would he hut for the giving of the notice.
We think in the case before us the correspondence shows clearly and definitely the time at which the appellant’s right ceased, and he was distinctly given notice to vacate for more than the statutory period, and his failure to vacate under the facts of this record bring him within the statute imposing the double rent.
Judgment of the lower court will therefore he affirmed.

Affirmed.